Wedell, J.
(dissenting): In my opinion this appeal is clearly too late under well recognized decisions of this court. Only a question of law was involved in the decision of the trial court and that is the sole question here as will presently appear.
I, therefore, cannot agree with syllabus ¶ 1, (2), for the reason it does not apply to this case. While it is true the motion for a new trial included the ground the decision was contrary to the evidence nothing was presented to the trial court on that motion except a pure question of law. The majority opinion plainly recognizes that fact. It states:
“The only question in the case is whether there was a clerical error which could be corrected by the one who made it, or someone else in authority, without calling the Committee together to act upon it.”
We have so often ruled that a motion for a new trial is neither necessary nor proper where only questions of law are involved that citation of cases on the point is wholly unnecessary. This is a rule with which trial lawyers are thoroughly familiar. Here no trial errors such as the alleged erroneous exclusion or admission of evidence or erroneous instructions, or any other trial error, are in*674volved. The record shows briefs were submitted to the trial court on the single legal question and the decision thereon was rendered in open court on February 9, 1948, as follows:
“And Now, on the 9th day of February, 1948, the same being a regular day of the February Term of this Court for the year 1948, this cause comes on for decision by the Court; and neither party having requested written findings of fact and conclusions of law, the Court finds generally for the defendants upon all issues in this action, and announces in open court its decision that all relief prayed for in plaintiff’s Petition, including the injunction sought therein, should be denied; and the Court further finds that the defendants should have and recover judgment for their costs incurred in the defense of this action, taxed by the Clerk of this Court at $50.15.” (Our italics.)
It will be observed there is no indication in the foregoing language indicating an intention to make findings or a decision in the future. The language is clearly evidence of present action. The court says it “finds” and “announces in open court its decision.” In full recognition of the fact the decision was actually rendered February 9, 1948, appellant, two days thereafter, filed its motion for a new trial. The trial court did not rule on that motion until September 16, 1948, more than seven months after its decision had been made. The appeal was not perfected until October 9, 1948. Furthermore, the notice of appeal plainly states the appeal is from all orders and rulings and from” . . . the judgment of the Court entered on the 9th day of February, 1948.” (Emphais supplied.)
Of course, there was also an appeal from the judgment of September 16, 1948, overruling the motion for a new trial. It will thus be seen appellant does not contend the rendering of the judgment was delayed until September 16, 1948, the date the journal entry was filed. The journal entry of judgment merely constitutes a formal record of the judgment. It is not the judgment itself. The time for perfecting the appeal is computed from the date of judgment and not from the date of filing the journal entry of judgment. (Gates v. Gates, 160 Kan. 428, 163 P. 2d 395.) Moreover, appellant filed no motion for a new trial after September 16, 1948. We, therefore, have a decision of the trial court rendered February 9, 1948, based solely on a question of law and no appeal therefrom until October 9, 1948. Manifestly, that was too late under our repeated decision. (G. S. 1947 Supp. 60-3309 and cases collected thereunder.)
*675Appellant does not deny but with commendable frankness admits in his brief the appeal was taken more than two months “after the court’s decision on the merits of the case.” Appellant, however, relies on a portion of certain language employed in McCarty v. McCarty, 163 Kan. 427, 182 P. 2d 881, as follows:
“We are first confronted with appellees’ motion to dismiss the appeal because it was not filed in time under our statute. (G. S. 1945 Supp., 60-3309.) The trial was had and the court’s decision rendered on September 3, 1946. The motion for a new trial was heard and overruled on October 9, 1946, and the notice of appeal was filed on November 7, 1946. This was more than two months after the decision on the merits but within that time after the ruling on the motion for a new trial. In such a situation the rule is that if the motion for a new trial raises nothing more than purely legal questions involved in the decision the appeal is too late (Palmer v. Helmer, 159 Kan. 647, 157 P. 2d 531), but if it pertains to alleged trial errors, such as rulings on the admission of evidence, or other rulings of the court pertaining to the trial itself, or re-glares the consideration of all the evidence, the competency of witnesses and the weighing of the testimony, the ruling of the trial court upon the motion for a new trial is regarded as a ruling upon those questions, from which an appeal can be taken. (PMllipson v. Watson, 149 Kan. 395, 87 P. 2d 567.) (Our italics.) (p. 43Í.)
The language relied on is the italicized portion of the foregoing statement. To construe that language as meaning a motion for a new trial is proper and extends the time for perfecting an appeal where, as here, solely a question of law is involved is not an accurate interpretation of such language and is inconsistent with our numerous decisions.
Price, J., concurs in the above dissent.